DETAILED ACTION

Election/Restrictions
Applicant’s election of invention of Group I, claims 1, 3-6, 8-11, 13-16 and 18-20 in the reply filed on 26 January 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The specification is objected because the headings introducing various paragraphs of the specification have been omitted. 
The following guidelines  illustrate  the  preferred layout for the specification of a  utility 

application.  These guidelines are suggested for the applicant’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or

(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).


Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 8, 16 and 18 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claim 1, the phrase “the inclination” lacks antecedent basis.  The phrase “liquid” in lines 7 and 9 is confusing in view of its identical recited in line 2.
Regarding claim 8, the phrase “the base” (at line 4) lack antecedent basis.  
Regarding claim 16, the phrases “the at least a portion”, “the base” and “the lower surface” lack antecedent basis.  
Regarding claim 18, the phrases “the base” and “the housing” lack antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 3-6, 8, 13-15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbert (WO 2007/048806) in view of Tomiita et al. (US 5,476,636), both references cited Applicant.   Bobbert’s invention is directed to a method of treating an aqueous solution by plasma and a device thereof.  With respect to claim 1, Bobbert discloses the device comprising the recited liquid flow channel and the recited plasma generator which comprising the recited at least one electrode and at least one cathode element,
wherein the aqueous solution is placed in the form of a water layer in a chamber, 
wherein the water layer is static or flowing, and oriented vertically, horizontally or inclined and in the case of a vertically or inclined layer, the use of a flow reactor for flowing the water layer, and
wherein the chamber may be any chamber, e.g. a cell or vessel, which is suitable for plasma production an treatment of the aqueous solution (abstract; and p. 4, l. 1 through p. 5, l. 2 and p. 7, l, 23 through p. 8, l. 13).
The difference between Bobbert and claim 1 is the recited tilting means.  Tomiita teaches in an apparatus for performing weather resistance test the provision of tilting means for varying an inclination of a sample holder “a chamber” from a horizontal position (Fig. 1 and p. 3, l. 37-53).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide tilting means in Bobbert’s device in view of Tomiita for the benefit of providing an inclined position from a horizontal position.
As to the subject matter of claim 3, Bobbert discloses the least one electrode in the form of pin shaped anode positioned in the gas phase above the liquid surface (p. 5, l. 15-23). 
As to the subject matter of claim 4, Bobbert discloses it in p. 4, l. 31 through p.5, l. 4.

As to the subject matter of claim 6, since Bobbert discloses the use of the flow reactor and the chamber can be a vessel, it appears that the flow reactor would include the recited housing in absence of evidence to the contrary.
	As to the subject matter of claim 8, since Bobbert discloses the use of the flow reactor and the chamber can be a vessel, it appears that the flow reactor would include a base and a pair of siding members in absence of evidence to the contrary.
	As to the subject matter of each of claims 13-15, it would be in Tomiita’s above teachings.
	As to the subject matter of claim 19, Bobbert discloses in p. 4, l. 18-30 and Examples.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbert ‘806 as modified by Tomiita ‘636 as applied to claims 1, 3-6, 8, 13-15 and 19 above, and further in view of Lee (US 2004/0245087).   Bobbert as applied above discloses that the anode and cathode are placed in the chamber, the anode is positioned in the gas phase and the cathode is positioned below the surface of the liquid (p. 4, l. 15 through p. 5, l. 2).   The difference between the references as applied above and claim 9 is the limitation of side members formed from a dielectric material.  Lee discloses in a device for treating aqueous solution by electric discharge the limitation (Fig. 2 and p. [0025]).   Therefore, it would have been obvious to one .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbert ‘806 as modified by Tomiita ‘636 as applied to claims 1, 3-6, 8, 13-15 and 19 above, and further in view of Borgstadt (US 2010/0172202).  Bobbert as applied above further discloses in p. 3, l. 16-27 that the aqueous solution may contain additive(s) to be added prior to the treatment.  The difference between the references as applied above and claim 10 is the recited inlet chamber including a weir.  Borgstadt discloses in a mixing system the provision of two tanks abutted each other in addition to two separate tanks, wherein the first tank including a weir for flowing a fluid into the second tank (Fig. 4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the limitation in the references’ device in view of Borgstadt for the benefit of mixing the added additive(s) to the aqueous solution prior to the treatment.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbert ‘806 as modified by Tomiita ‘636 as applied to claims 1, 3-6, 8, 13-15 and 19 above, and further in view of Sharma et al. (US 6,730,275).    Bobbert as applied above further discloses in p. 6, l. 3-10 that the chamber can be hold at atmospheric pressure or suitable under-pressure of 15-25 kPa (0.148 – 0.247 atm).  The difference between the references as applied above and the instant claim is the recited vacuum connected to an outlet of the chamber.   Sharma discloses it in a device for treating an aqueous solution plasma (Fig. 1).  Therefore, it would have been 

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbert ‘806 as modified by Tomiita ‘636 as applied to claims 1, 3-6, 8, 13-15 and 19 above, and further in view of Laroussi (US 5,876,663).    Bobbert as applied above further discloses in Example 1 the lowering of the pressure and the cooling of the chamber with cooling water.   The difference between the references as applied above and the instant claim 16 is the recited cooling means.   Laroussi discloses in a device for treating an aqueous solution by plasma the provision of an electrode 10 being cooled by a water flow circuit 14 “fluid channel” (Fig. 4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the references’ device such that the cooling of the electrode is by a water flow circuit, as per the teaching of Laroussi.  One of ordinary skill in the art would have been motivated to make such modification because the selection of any of known equivalent arrangements of cooling the electrode would have been within the level of ordinary skill in the art.
	As to the subject matter of claim 18, it would be in Laroussi’s teachings in Fig. 4 of the recited water flow circuit.  As the recited opposed flow of the coolant fluid with the aqueous solution, it has been also held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, Ex parte Masham 2 USPQ 1647.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbert ‘806 in view of Tomiita ‘636 and in light of Richardson (US 2014/0314648), a reference cited by Applicant.   The references are applied as above.  As to Bobbert’s plasma generator, which is a corona discharge, it is a non-equilibrium plasma in light of Richardson (p. [0029]).

Conclusion
Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1759